     Case: 1:18-cv-00177-SA-DAS Doc #: 77 Filed: 03/17/21 1 of 12 PageID #: 999




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION


EQUAL EMPLOYMENT                       )
OPPORTUNITY COMMISSION                 )
                                       )
      Plaintiff,                       )
                                       )
v.                                     ) Case No. 1:18-cv-177-SA-DAS
                                       )
FIRST METROPOLITAN FINANCIAL           )
SERVICES, INC.                         )
                                       )
      Defendant.                       )
______________________________________________________________________________

                                 CONSENT DECREE
______________________________________________________________________________

        The Equal Employment Opportunity Commission, an agency of the United States

government, filed this lawsuit against First Metropolitan Financial Services, Inc., alleging First

Metropolitan violated the Equal Pay Act of 1963 and Title VII of the Civil Rights Act of 1964, as

amended, when it paid Emily Smith, Erica Hutcherson and a class of other female employees

significantly less money than males who performed substantially equal work in the same position.

        First Metropolitan denies the Commission’s allegations and denies it violated the federally

protected rights of Emily Smith, Erica Hutcherson and a class of other women.

        The Parties engaged in good faith negotiations and now consent to entry of this Decree by

this Court to avoid the additional expense of continued litigation. The parties also stipulate the

terms and conditions of this Decree are fair, reasonable, adequate, and serve the public interest in

eradicating wage discrimination based on sex.

        This Decree represents the final and complete agreement between the parties regarding the

resolution of this civil action.
    Case: 1:18-cv-00177-SA-DAS Doc #: 77 Filed: 03/17/21 2 of 12 PageID #: 1000




       In the event the Court does not approve this Decree, the parties agree neither of them will

attempt to admit the Decree into evidence in this or any subsequent lawsuit.

       After examining the terms of this Decree, and based on the pleadings, record, and

stipulations of the parties, the Court hereby APPROVES the Decree and FINDS as follows:

                                       I.     JURISDICTION

       The Court has jurisdiction over the Parties and the subject matter of this action.

                    II.     SCOPE AND DURATION OF THIS DECREE

       A.      The duration of this Decree and all obligations shall remain effective for two (2)

years from the date of its entry by the Court.

       B.      During the term of this Decree, the Court shall retain jurisdiction over this case for

purposes of compliance and any disputes that may arise.

                                  III.      ISSUES RESOLVED

       A.      This Decree resolves all issues and claims arising from Emily Smith’s Charge of

Discrimination, EEOC Charge No. 490-2017-00746, filed against First Metropolitan.

       B.      This Decree resolves all issues and claims arising from the Commission’s

Complaint filed against First Metropolitan, Civil Action No. 1:18-cv-177-SA-DAS (N.D. Miss.).

                                 IV.        INJUNCTIVE RELIEF

       A.      First Metropolitan, its officers, agents, and other persons in active concert or

participation with it are enjoined from paying female branch managers less than male branch

managers who perform jobs requiring substantially equal skill, effort and responsibility under

similar working conditions, provided however, that First Metropolitan can offer higher

compensation to applicants and employees based on factors other than sex.
    Case: 1:18-cv-00177-SA-DAS Doc #: 77 Filed: 03/17/21 3 of 12 PageID #: 1001




       B.      First Metropolitan, its officers, agents, and other persons in active concert or

participation with it are permanently enjoined from retaliating against any person because they

complained about pay differences based on sex.

       C.      First Metropolitan is enjoined from inquiring about an applicant’s prior earning

history during the pre-employment process.

                V.     CREATE A POLICY AGAINST WAGE DISCRIMINATION

       A.      First Metropolitan agrees to create a written policy which sets forth the factors it

relies on when setting salaries and determining the amounts of raises it gives branch managers.

       B.      The Policy shall state that First Metropolitan shall ensure similarly situated

employees, who perform jobs requiring substantially equal skill, effort and responsibility under

similar working conditions, receive equal pay for equal work in accordance with the provisions of

29 C.F.R. §1620.1 et al., and the Policy shall also provide that First Metropolitan can offer higher

compensation to applicants and employees who have greater education, experience, training, or

ability where the qualification is related to job performance or otherwise benefits the employer’s

business.

       C.      The Policy shall expressly state the provisions of the Equal Pay Act of 1963 and

Title VII of the Civil Rights Act of 1964 prohibiting discrimination in pay based on sex.

       D.      The Policy shall state First Metropolitan prohibits pay discrimination based on sex.

       E.      The Policy will include an explanation of how to report wage or sex discrimination.

       F.      The Policy shall state that First Metropolitan will avoid assumptions and

stereotypes about applicants and employees based on their sex and will assess employment

applicants based on their qualifications.
    Case: 1:18-cv-00177-SA-DAS Doc #: 77 Filed: 03/17/21 4 of 12 PageID #: 1002




       G.      The Policy shall state that First Metropolitan will not discourage employees from

discussing salaries and rate of pay.

       H.      First Metropolitan will outline the factors used to determine salaries and provide

the salary range for each position.

       I.      The Policy shall also state that upon receipt of a complaint of wage/salary

discrimination, First Metropolitan shall promptly conduct a fair and thorough investigation of the

complaint. Specifically, First Metropolitan shall:

       i.      document the complaint;

       ii.     investigate the complaint;

       iii.    provide a written response to the complaining party;

       iv.     where discrimination is found, take appropriate action; and

       v.      the President of First Metropolitan shall be notified of the complaint, the

               investigation, and the response.

                               VI.     POLICY DISTRIBUTION

       A.      First Metropolitan shall distribute its Policy, as described in Section V of this

Decree, to all human resource employees, branch managers, supervisors, and any other First

Metropolitan employees responsible for hiring and management services.

       B.      Each employee shall sign the Policy.

       C.      First Metropolitan shall retain a written acknowledgement of receipt of the Policy

in each such employee’s personnel file.

       D.      Upon hire of any new employee in the categories described in VI. A. above, First

Metropolitan shall ensure that the employee receives a copy of the Policy.
    Case: 1:18-cv-00177-SA-DAS Doc #: 77 Filed: 03/17/21 5 of 12 PageID #: 1003




                                        VII.    TRAINING

       A.      First Metropolitan agrees to train all employees responsible for determining branch

manager salaries on the federal laws of the Equal Pay Act of 1963 and Title VII of the Civil Rights

Act of 1964.

       B.      An attorney, certified Society for Human Resource Management (SHRM)

professional, or another similarly situated qualified trainer shall conduct the training, in-person or

remotely.

       C.      The initial training will occur within thirty (30) days of entry of this Decree.

       D.      A second training session shall occur within thirty (30) days after the one year

anniversary of the entry of this Decree.

       E.      The training sessions shall last a minimum of two hours.

       F.      The training shall consist of, among other things, the following:

               i.      explanation of the Equal Pay Act of 1963 and Title VII, including an

                       employer’s obligation to provide equal pay for equal work;

               ii.     explanation of the factors the hiring manager should consider when

                       determining pay rates.

                                  VIII. MONETARY RELIEF

       A.      First Metropolitan shall pay Mrs. Smith and Mrs. Hutcherson monetary relief in the

total amount of $ 100,000 in damages.

       B.      Mrs. Smith will receive $20,000 in back pay damages. Mrs. Smith will receive

$45,000 in compensatory damages.

       C.      Mrs. Hutcherson will receive $10,000 in back pay damages. Mrs. Hutcherson will

receive $25,000 in compensatory damages.
    Case: 1:18-cv-00177-SA-DAS Doc #: 77 Filed: 03/17/21 6 of 12 PageID #: 1004




       D.      First Metropolitan will provide W-2s for the back-pay amounts and withhold all

applicable taxes and deductions from those amounts.

       E.      To receive the payments under this Section, Mrs. Smith and Mrs. Hutcherson will

sign a release in the form of Exhibit B.

       F.      The payments to Mrs. Smith and Mrs. Hutcherson represent full and final

settlement of the Commission’s monetary claims against First Metropolitan.

                                  IX.        RECORDKEEPING

       First Metropolitan agrees to collect, retain and provide the following information to the

Commission every six (6) months during the duration of this Consent Decree:

       1.      A list of the salaries of all branch managers at each of First Metropolitan’s

seventeen (17) branch locations. This salary information will be provided to the Commission on

a confidential basis.

       2.      All complaints related to wage discrimination, sex discrimination, unfair treatment,

or failure to hire or promote, based on sex.

       3.      Copies of the training materials or presentations used by First Metropolitan and/or

its designee to satisfy its obligations to train employees responsible for setting branch manager

salaries, as required by this Consent Decree.

       4.      All reports and documents related, created, or compiled in accordance with this

Consent Decree.

                                        X.      REPORTING

       First Metropolitan shall provide the Commission with semi-annual reports by June 1 and

December 1 for the duration of this agreement. The report shall include the following:

       1.      Certification that First Metropolitan conducted the training listed in Section VII;
    Case: 1:18-cv-00177-SA-DAS Doc #: 77 Filed: 03/17/21 7 of 12 PageID #: 1005




       2.      A copy of the training materials;

       3.      Signed roster showing the names of the employees who attended the training; and

       4.      First Metropolitan agrees to notify and make available for inspection and copying

               within thirty (30) business days of receiving a written request from EEOC for such

               documents, all wage discrimination complaints that it receives and FMFS’s

               responses to the complaints.

                                   XI.      NOTICE POSTERS

       A.      First Metropolitan shall post, for the duration of this Decree, the Notice to

Employees attached as Appendix A.

       First Metropolitan shall post the Notice in a conspicuous location in any non-public area

of First Metropolitan’s facilities frequented by employees.

                        XII.    MONITORING AND ENFORCEMENT

       A.       The Commission may monitor First Metropolitan’s compliance with the terms of

this Consent Decree by examining documents or other records the Decree requires First

Metropolitan to make or keep.

       B.       If the Commission, at its sole discretion, finds First Metropolitan failed to comply

with the Decree, the Commission shall provide First Metropolitan notice, via certified mail

directed to FMFS’s home office address, 6295 Summer Avenue, No. 102, Memphis, TN 38134,

of the failure and allow it a period of fifteen (15) calendar days from receipt of the notice to comply.

       C.       If the Commission has concerns regarding information received as a result of the

reports required in Section X, prior to seeking any legal action in federal court, the Commission

shall first contact counsel for First Metropolitan.
     Case: 1:18-cv-00177-SA-DAS Doc #: 77 Filed: 03/17/21 8 of 12 PageID #: 1006




        D.      If, after the 15-day period has expired, First Metropolitan fails to comply, the

Commission may then petition this Court for relief.

                                       XIII. SEVERABILITY

        A.      If one or more provisions of this Decree are rendered unlawful or unenforceable as

a result of a legislative act or a decision by a court of competent jurisdiction, the following will

apply to ensure that this Decree continues to effectuate the intent of the parties.

        B.      The provisions of this Decree which are not rendered unlawful, unenforceable, or

incapable of performance as a result of such legislative act or court decision will remain in full

force and effect and the parties’ responsibilities will not abate as to any and all provisions that have

not been rendered unlawful or unenforceable, except to the extent that the intent of this Decree

would be undermined.

                                XIV. SUCCESSOR LIABILITY

        Prior to any sale during the duration of this Decree, First Metropolitan shall provide written

notice of this lawsuit and the existence and contents of the Decree to any potential purchaser of

its business, a purchaser of all or a substantial portion of First Metropolitan’s assets, or to any other

potential successor. Any surviving entities that exist upon completion of any merger or

consolidation will remain fully liable for compliance with this Decree at all offices, branches or

business operations of First Metropolitan that are continued in operation.

                                 XV.     COSTS AND EXPENSES

        The Parties shall bear their own costs, attorney fees, and expenses arising from this

litigation.
    Case: 1:18-cv-00177-SA-DAS Doc #: 77 Filed: 03/17/21 9 of 12 PageID #: 1007




                    XVI. NOTICES AND OTHER COMMUNICATION

       All notices, certifications, reports, or other communications that this Decree requires the

parties to exchange shall be in writing and transmitted as follows:

       1.      To the Commission, via electronic mail to:

               EEOC-MEDO-decree-monitoring@eeoc.gov.

       2.      To First Metropolitan via [electronic] mail to:

               Name: Bryan Anderson

               Email Address: bryan.anderson@fmfsloans.com

       Any party may change the contact information by written notice to the other parties setting

forth the new information.

       It is SO ORDERED, this the 17th day of March, 2021.



                                      /s/ Sharion Aycock
                                      UNITED STATES DISTRICT JUDGE
   Case: 1:18-cv-00177-SA-DAS Doc #: 77 Filed: 03/17/21 10 of 12 PageID #: 1008




                                          EXHIBIT A

                                 NOTICE TO EMPLOYEES

   1. First Metropolitan, its officers, agents, and other persons in active concert or participation

       with it are enjoined from paying female branch managers less than male branch managers

       who perform jobs requiring substantially equal skill, effort and responsibility under similar

       working conditions, provided however, that First Metropolitan can offer higher

       compensation to applicants and employees based on factors other than sex.

   2. It is unlawful under Title VII to retaliate against any employee who opposes a practice

       made unlawful under federal law, files, assists, or participates in the filing of a charge of

       discrimination or participates in any investigation under Title VII.

   3. First Metropolitan does not and will not tolerate violations of the Equal Pay Act of 1963

       and Title VII of the Civil Rights Act of 1964. Any such violation by anyone employed by

       First Metropolitan will subject the violator to disciplinary action up to and including

       termination.

If you believe you have been discriminated against, you have the right to seek assistance from:

       Equal Employment Opportunity Commission
       1407 Union Avenue, Suite 900
       Memphis, TN 38103
       Telephone: 1-800-669-4000
       TTY: 1-800-669-6820
       Website: www.eeoc.gov

This Notice will remain posted for two years from the date signed below and must not be altered,

defaced, removed, or covered by any other materials.

_____________                         _______________________________________________
Date                                  PRESIDENT
                                      FIRST METROPOLITAN FINANCIAL SERVICES
   Case: 1:18-cv-00177-SA-DAS Doc #: 77 Filed: 03/17/21 11 of 12 PageID #: 1009




                                          EXHIBIT B

                                    RELEASE OF CLAIMS

       In consideration of the payment of $65,000 paid to me by First Metropolitan Financial

Services, Inc., in connection with the resolution of EEOC v. First Metropolitan Financial Services,

Inc., Civil Action No.: 1:18-cv-177 (the “Lawsuit”), I waive my right to recover for any claims of

wage or sex discrimination that I have or had against First Metropolitan Financial Services, Inc.

prior to the date of this release and that were included in the claims alleged by the EEOC in the

Lawsuit, and all claims set forth in EEOC Charge No. 490-2017-00746.

                                                            __________________________
                                                            DATE

                                                            __________________________
                                                            Emily Smith
   Case: 1:18-cv-00177-SA-DAS Doc #: 77 Filed: 03/17/21 12 of 12 PageID #: 1010




                                    RELEASE OF CLAIMS

       In consideration of the payment of $35,000 paid to me by First Metropolitan Financial

Services, Inc., in connection with the resolution of EEOC v. First Metropolitan Financial Services,

Inc., Civil Action No.: 1:18-cv-177 (the “Lawsuit”), I waive my right to recover for any claims of

wage or sex discrimination that I have or had against First Metropolitan Financial Services, Inc.

prior to the date of this release and that were included in the claims alleged by the EEOC in the

Lawsuit, and all claims set forth in EEOC Charge No. 490-2017-00746.

                                                            __________________________
                                                            DATE

                                                            __________________________
                                                            Erica Hutcherson
